[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
By Writ, Summons and Complaint, dated September 17, 1996, the plaintiff filed a four count complaint alleging in counts one and three negligence by the defendant, Charles Earl White and liability for same by the employer/defendant Earl White Construction Co., respectively, and in counts two and four intentional assault by the defendant Charles Earl White and liability for same by the employer/defendant, Earl White Construction Co., respectively.
This matter, after due notice given, was assigned for trial this date.
The defendant failed to appear for trial, accordingly a default for failure to appear for trial was granted by the court, this date at 10:08 am.
The motion of the defendant's attorney to withdraw, after hearing duly held and for just cause was granted at 10:10 am. The court finds that the defendant has failed to cooperate with his attorney, has failed to pick up registered mail notice as absented himself from previously occupied addresses and whose present whereabouts is unknown to counsel.
The court thereupon proceeded in a hearing in damages.
The court based upon a preponderance of the credible, relevant and legally admissible evidence finds, determines and rules as follows: CT Page 13401
    1. On or about July 18, 1995, the plaintiff, Anthony Duvall, was employed as a project manager for Crestwood Construction Company, the general contractor on the Darcy School Construction site in Cheshire, Connecticut.
    2. At that time, the defendant, Charles Earl White was the principal of the defendant, Earl White Construction Company which was a subcontractor at the aforementioned job site.
    3. Charles Earl White was d/b/a Earl White Construction Co. on the job site.
    4. On or about July 18, 1995, the plaintiff and the defendant discussed the adequacy of the materials used by the defendant in his capacity of subcontractor at the job site.
    5. During the discussion, the defendant, Charles Earl White, suddenly and without provocation, rushed the defendant making bodily contact with him and causing the plaintiff to fall against a wall and to the floor where the plaintiff suffered injuries to his cervical spine, neck, lumbar spine, both hands and shoulders and also suffered bruises, contusions, cuts and abrasions on his body.
    6. The plaintiff still suffers pain after engaging in physical activities and has had to cease certain activities such as water skiing and physical exertions involved in his trade as a carpenter where it involves heavy lifting.
    7. The plaintiff is still able to pursue his work as a project manager at construction site.
    8. The plaintiff has expended a total of $784.82 for medical bills.
    9. The plaintiff still suffers pain and takes pain relief medicine as needed.
    10. The proximate cause of the plaintiff's injuries and the expenses arising therefrom is the intentional assault of CT Page 13402 the plaintiff by the defendant, Charles Earl White.
    11. The defendant, Charles Earl White is liable for the medical treatment and the pain and suffering he caused the plaintiff.
Accordingly, judgment may enter for the plaintiff to recover of the defendant's the sum of $10,000.00, with costs.
DANIEL F. SPALLONE JUDGE TRIAL REFEREE